DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 2/15/2021 are accepted.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 2/17/2022. It is noted, however, that applicant has not filed a certified copy of the FR 20 01532 application as required by 37 CFR 1.55.
An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application FR 20 01532 to which priority is claimed failed on 7/17/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (system claims 1-12) and a process (method claims 13-14).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, an aircraft operational status monitoring system to monitor an aircraft operational status between successive aircraft missions comprising: a first interface configured to enter and/or to load sets of flight logbook data and technical logbook data, each set of data corresponding to a successive flight of the aircraft during at least one mission; a second interface configured to enter and/or to load a mission context containing mission context data of at least one future mission of the aircraft; a computer configured to determine at least one operational impact measurement on the at least one future mission of the aircraft, the at least one operational impact measurement being related to the aircraft and/or to an equipment and/or to a consumable of the aircraft and/or to a crew of the aircraft, the at least one operational impact measurement being determined as a function of the flight logbook data and/or the technical logbook data of at least one already completed mission of the aircraft and/or as a function of the mission context of the at least one future mission of the aircraft; and a display and a display manager on the display, the display manager being configured to display on the display at least one operational impact indicator related to the aircraft and/or to the equipment and/or the consumable and/or the crew of the aircraft, based on the at least one operational impact measurement determined by the computer. 
Claims 13 is a method which contains substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claim 13) includes a mixture of two groupings of abstract ideas. In claim 1, the limitation of “determine at least one operational impact measurement on the at least one future mission of the aircraft, the at least one operational impact measurement being related to the aircraft and/or to an equipment and/or to a consumable of the aircraft and/or to a crew of the aircraft, the at least one operational impact measurement being determined as a function of the flight logbook data and/or the technical logbook data of at least one already completed mission of the aircraft and/or as a function of the mission context of the at least one future mission of the aircraft” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. Lastly, a computer, a first interface and a second interface are considered generic computing elements.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “a first interface configured to enter and/or to load sets of flight logbook data and technical logbook data, each set of data corresponding to a successive flight of the aircraft during at least one mission”, “a second interface configured to enter and/or to load a mission context containing mission context data of at least one future mission of the aircraft”, “a computer” and “a display and a display manager on the display, the display manager being configured to display on the display at least one operational impact indicator related to the aircraft and/or to the equipment and/or the consumable and/or the crew of the aircraft, based on the at least one operational impact measurement determined by the computer”, which only pertains as to where the data and information comes from in performing the abstract idea, and generic computing elements and a display to show the output of the abstract idea.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine. The claims only recite generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data and information necessary for the input for the mental process/math in the abstract idea and displaying the result of the abstract idea. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of aircrafts. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 13 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-12 and 14, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math and mental steps, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vial (US 2010/0049379).
Regarding claim 1: Vial teaches an aircraft operational status monitoring system to monitor an aircraft operational status between successive aircraft missions (element 100 on Fig. 1; ¶3, 35) comprising: a first interface configured to enter and/or to load sets of flight logbook data and technical logbook data, each set of data corresponding to a successive flight of the aircraft during at least one mission (element 318, 320 in Fig. 3; ¶72); a second interface configured to enter and/or to load a mission context containing mission context data of at least one future mission of the aircraft (element 326 in Fig. 3; ¶72; mission conditions/limitations); a computer (element 125 in Fig. 1; ¶41) configured to determine at least one operational impact measurement on the at least one future mission of the aircraft, the at least one operational impact measurement being related to the aircraft and/or to an equipment and/or to a consumable of the aircraft and/or to a crew of the aircraft, the at least one operational impact measurement being determined as a function of the flight logbook data and/or the technical logbook data of at least one already completed mission of the aircraft and/or as a function of the mission context of the at least one future mission of the aircraft (Figure 3; determination of functional status of aircraft and components in making a decision of operation of aircraft; ¶49-53, 67, 75; information items for aircraft system and equipment); and a display and a display manager on the display, the display manager being configured to display on the display at least one operational impact indicator related to the aircraft and/or to the equipment and/or the consumable and/or the crew of the aircraft, based on the at least one operational impact measurement determined by the computer (Figure 6 is a display showing indicators for the aircraft, equipment and consumable; ¶86).

Vial teaches:
Regarding claim 2: wherein the at least one operational impact measurement is chosen between a first value of operational impact on the mission to be carried out and a second value of no operational impact on the mission to be carried out (element 300-4 in Fig. 3; GO vs No Go; also ¶55; determining whether a parameter with failure has an impact on flight in progress).
Regarding claim 5: wherein the computer is configured to calculate an operational impact date affecting the aircraft and/or affecting the equipment and/or affecting a database, based on the flight logbook data and/or on the technical logbook data or using a database update due date data, the computer being configured to compare the operational impact date with the date of the at least one future mission obtained from the second interface, to determine the at least one operational impact measurement (¶57; determine the functional state…by working out the date of exception in relation to identification of a failure).
Regarding claim 6: wherein the computer is configured to calculate the operational impact date from the technical logbook data obtained from the first interface, the technical logbook data including at least one scheduled maintenance visit date or data from at least one failure and/or defect discovered on a previous mission (¶50; date and time of failure).
Regarding claim 11: wherein the second interface is configured to enter or/and to load a new mission context for a new mission including data for at least one future mission (¶43; operating data relating to missions assigned to aircraft).
Regarding claim 12: wherein the second interface is configured to enter and/or to load mission context data of a plurality of successive future missions of the aircraft (¶43; operating data relating to missions assigned to aircraft), the computer being configured to determine, for each future mission of the aircraft, an operational impact measurement related to the aircraft and/or to the equipment and/or to the consumable and/or to the crew of the aircraft for each future mission of the aircraft (¶45; alerts regarding the capability of the aircraft are processed to decide whether capable of carrying out further missions).

Regarding claim 13: Vial teaches an aircraft operational status monitoring method (element 100 on Fig. 1; ¶3, 35) comprising: retrieving flight logbook data and technical logbook data of an aircraft via a first interface of an aircraft operational status monitoring system, the first interface being configured to enter and/or load flight logbook data and technical logbook data sets of the aircraft (element 318, 320 in Fig. 3; ¶72); retrieving mission context data of the aircraft by a second interface of the aircraft operational status monitoring system, the second interface being configured to enter and/or to load a mission context for at least one future mission to be carried out by the aircraft (element 326 in Fig. 3; ¶72; mission conditions/limitations); determining, by a computer of the aircraft operational status monitoring system, at least one operational impact measurement related to the aircraft and/or to an equipment and/or to a consumable of the aircraft and/or to a crew of the aircraft on at least the future mission of the aircraft as a function of the flight logbook data and/or of the technical logbook data of the aircraft of missions already carried out by the aircraft and/or as a function of a context of the future mission (Figure 3; determination of functional status of aircraft and components in making a decision of operation of aircraft; ¶49-53, 67, 75; information items for aircraft system and equipment); and displaying on the display, by the display manager, at least one operational impact indicator corresponding to the at least one operational impact measurement determined by the computer (Figure 6 is a display showing indicators for the aircraft, equipment and consumable; ¶86).

Vial teaches:
Regarding claim 14: wherein the determining of the at least one operational impact measurement is carried out after an end of a mission of the aircraft, and before a new mission of the aircraft (¶3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vial (US 2010/0049379) in view of Grimald et al (US 2019/0295425; hereinafter “Grimald”).
Vial teaches the system of claim 1 but does not explicitly teach:
wherein the first interface is configured to acquire a level of consumable at an end of each aircraft mission and/or at a start of each aircraft mission.
Grimald teaches:
Regarding claim 3: wherein the first interface is configured to acquire a level of consumable at an end of each aircraft mission and/or at a start of each aircraft mission (¶58; information for mission includes on-board fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Grimald with the invention of Vial in order to ensure there is enough fuel for the next mission.

Grimald further teaches:
Regarding claim 4: wherein the level of consumable is selected among a fuel level, a water level, an oil level, a waste level, and/or an air pressure level in a tire of the aircraft (¶58; information for mission includes on-board fuel).

Regarding claim 9, Vial teaches the system of claim 1 but does not explicitly teach: 
wherein the computer is configured to determine an estimated level of consumable present in the aircraft based on the flight logbook data obtained from the first interface and to compare the estimated level of consumable present in the aircraft with a measured or recorded level of consumable, to obtain the at least one operational impact measurement.
Grimald teaches:
wherein the computer is configured to determine an estimated level of consumable present in the aircraft based on the flight logbook data obtained from the first interface and to compare the estimated level of consumable present in the aircraft with a measured or recorded level of consumable, to obtain the at least one operational impact measurement (¶78; waypoints characterized by information including estimated quantity of fuel used and the actual remaining fuel; see display of Fig. 4; impact would be equivalent of the time estimate of actual fuel vs estimated fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Grimald with the invention of Vial in order to provide better accuracy for fuel and ensure sufficient amount for a mission.

Regarding claim 10, Vial teaches the system of claim 1 but does not explicitly teach: 
wherein the computer is configured to determine a consumable level present in the aircraft at the end of a future mission based on an estimate of a consumable level consumed during the previous mission obtained from the flight logbook data via the first interface and based on mission context data obtained via the second interface.
Grimald teaches:
wherein the computer is configured to determine a consumable level present in the aircraft at the end of a future mission based on an estimate of a consumable level consumed during the previous mission obtained from the flight logbook data via the first interface and based on mission context data obtained via the second interface (¶97, 129; automatic development of an end-of-flight reading; also fuel weight/level in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Grimald with the invention of Vial in order to provide sufficient fuel for a mission.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vial (US 2010/0049379) in view of Hill et al (US 2016/0378076; hereinafter “Hill”).
Vial teaches the system of claims 1 and 5 but does not explicitly teach:
wherein the computer is configured to calculate the operational impact date relating to the validity of a physical equipment, based on an equipment installation date retrieved from the technical logbook data and based on a predefined equipment lifetime.
Hill teaches:
Regarding claim 7: wherein the computer is configured to calculate the operational impact date relating to the validity of a physical equipment, based on an equipment installation date retrieved from the technical logbook data and based on a predefined equipment lifetime (¶270; predicted failure date of equipment/components based on lifetime determinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hill with the invention of Vial in order to account for costs and plan for future replacement of equipment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vial (US 2010/0049379) in view of Berman (US 8,700,236).
Vial teaches the system of claim 1 but does not explicitly teach:
wherein the at least one operational impact measurement comprises an one operational impact measurement related to a pilot no longer meeting regulatory requirements, the computer being configured to determine the operational impact measurement related to the pilot no longer meeting regulatory requirements, based on a number of take-offs and landings made by the pilot on the aircraft on the basis of the flight logbook data obtained from the first interface.
Berman teaches:
Regarding claim 8: wherein the at least one operational impact measurement comprises an one operational impact measurement related to a pilot no longer meeting regulatory requirements, the computer being configured to determine the operational impact measurement related to the pilot no longer meeting regulatory requirements, based on a number of take-offs and landings made by the pilot on the aircraft on the basis of the flight logbook data obtained from the first interface (col 1, ln 23-47; using logbook to track takeoffs and landings in order to be current under federal regulations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Berman with the invention of Vial in order to plan accordingly if another pilot will be needed to fly a future mission to ensure no cancelation or postponement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thornberg et al (US 2020/0103897) teaches a method for providing adaptive control to a fly-by-wire aircraft which includes measuring via at least one first sensor a characteristic of at least one component of the aircraft and measuring via at least one second sensor a state of the aircraft…then using the characteristic of at least one component and the state of the aircraft, a determination of at least one of an actual damage and remaining life of the at least one component is made. Cheriere et al (US 2013/0274992) teaches a method and devices using aided preventive diagnostics of an aircraft system, comprising a plurality of subsystems at least one of which comprises a subsystem configured for monitoring and notifying a detected event, using critical event charts which include using electronic logbooks are part of providing automatic notifications of the occurrence of critical events in an aircraft that make up the critical event charts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857